SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO . Commission file number: 000-32897 UNITED SECURITY BANCSHARES (Exact name of registrant as specified in its charter) CALIFORNIA 91-2112732 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2126 Inyo Street, Fresno, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (559) 248-4943 Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing for the past 90 days. Yesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox Aggregate market value of the Common Stock held by non-affiliates as of the last business day of the registrant's most recently completed second fiscal quarter - June 30, 2012: $32,991,096 Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, no par value (Title of Class) Shares outstanding as of April 30, 2013: 13,359,460 TABLE OF CONTENTS Facing Page Table of Contents PART I. Financial Information Item 1.Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Income 4 Consolidated Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Overview 34 Results of Operations 38 Financial Condition 41 Asset/Liability Management – Liquidity and Cash Flow 50 Regulatory Matters 51 Item 4. Controls and Procedures 55 Item 1. Legal Proceedings 56 Item 1A. Risk Factors 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 4. Mine Safety Disclosures 56 Item 5. Other Information 56 Item 6. Exhibits 56 56 Signatures 57 2 Table of Contents PART I. Financial Information United Security Bancshares and Subsidiaries Consolidated Balance Sheets – (unaudited) March 31, 2013 and December 31, 2012 March 31, December 31, (in thousands except shares) Assets Cash and due from banks $ $ Cash and due from FRB Cash and cash equivalents Interest-bearing deposits in other banks Investment securities available for sale (at fair value) Loans and leases Unearned fees and unamortized loan origination costs 13 ) Allowance for credit losses ) ) Net loans Accrued interest receivable Premises and equipment – net Other real estate owned Intangible assets Goodwill Cash surrender value of life insurance Investment in limited partnerships Deferred income taxes - net Other assets Total assets $ $ Liabilities & Shareholders' Equity Liabilities Deposits Noninterest bearing $ $ Interest bearing Total deposits Accrued interest payable 77 71 Accounts payable and other liabilities Junior subordinated debentures (at fair value) Total liabilities Shareholders' Equity Common stock, no par value 20,000,000 shares authorized, 14,359,460 and 14,217,303 issued and outstanding, in 2013 and 2012, respectively Retained earnings Accumulated other comprehensive income 34 89 Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements 3 Table of Contents United Security Bancshares and Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Unaudited) Quarter Ended March 31, (In thousands except shares and EPS) Interest Income: Loans, including fees $ $ Investment securities – AFS – taxable Interest on deposits in FRB 65 51 Interest on deposits in other banks 2 10 Total interest income Interest Expense: Interest on deposits Interest on other borrowings 60 65 Total interest expense Net Interest Income Before Provision for Credit Losses Provision for Credit Losses (9
